Citation Nr: 1749229	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an adjustment disorder with anxiety, to include as secondary to service-connected tinnitus.

2.  Entitlement to an increased rating in excess of 0 percent disabling for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In pertinent part, the May 2010 rating decision denied an increased evaluation for bilateral hearing loss, currently at a noncompensable evaluation.  The August 2016 rating decision denied service connection for an adjustment disorder with anxiety, to include as secondary to service connected tinnitus.

The Veteran testified at a video conference hearing in January 2017 with the undersigned Veterans Law Judge and the transcript of the hearing is of record.

The most recent Statement of the Case (SOC) was issued by the RO on October 11, 2016.  Per 38 C.F.R. § 20.1304(c), if pertinent evidence has been received and associated with the record, then it must be referred to the Agency of Original Jurisdiction (AOJ) for review, unless this procedural right is waived by the appellant or his representative.  That paragraph states "[e]vidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."  Id.  Here, the Board notes that additional evidence has been added to the record since the October 2016 SOC, but the Board also finds that recent evidence is not pertinent to the issues on appeal as listed above, and the Board will proceed to consider the appeal.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The issue of an increased evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An adjustment disorder with anxiety was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  An adjustment disorder with anxiety is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an adjustment disorder with anxiety are not met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection for an Adjustment Disorder with Anxiety

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Adjustment Disorder Evidence and Analysis

The Veteran asserts he has a mood disorder which is secondary to his service-connected tinnitus.  In his hearing testimony of January 2017, the Veteran claimed that his primary medical provider had noted the Veteran's mood disorder was related to sleep issues, and that the sleep issues were related to the Veteran's service-connected tinnitus.

The Veteran's service treatment records are silent for any mood or adjustment disorder of any kind, to include depression, anxiety or any other mental health issue.  The Veteran was granted entitlement to service connection for tinnitus in a December 1999 rating decision.

A May 2011 VA treatment note by the Veteran's primary VA care physician stated the Veteran does not complain of depression, or any thought disorders.  Another VA treatment note from January 2013, also from the same VA primary care physician, noted no depression or anxiety during an annual examination.  

In February 2014, the Veteran was seen by VA with complaints of fatigue by this same VA primary care physician, who noted the Veteran's complaints that he had a terrible work schedule and as a result, had an abnormal sleep schedule.  The Veteran did not mention his tinnitus as a possible cause for his sleep complaint. This physician noted the Veteran was neither depressed nor anxious.  In April 2015, a VA treatment note recorded the Veteran's complaints of fatigue.  The same VA primary care physician opined based on the lab results included in the note that his thyroid treatment for hypothyroidism doesn't explain his fatigue and posited that the Veteran's abnormal work schedule was to blame for his stated fatigue.

The Veteran received a VA mental disorders examination in July 2016.  The examiner diagnosed the Veteran with adjustment disorder with anxiety.  Per the examiner's report, the Veteran indicated that he started having anxiety when he was in the military, and that he self-medicated with alcohol.  The Veteran stated symptoms of a pending feeling of doom, pressure in his chest, and wondering if he had a heart attack.  He stated he has anxious feelings almost daily.  The Veteran remarked during this July 2016 examination that he was chronically sleep deprived due to a rotating work schedule as a deputy sheriff working in a correctional facility.  The Veteran is competent to describe symptoms and other observable facts pertaining to his claim. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the requirement for a current disability has been met.

As part of his claim, the Veteran submitted evidence from his primary health provider, a physician's assistant, Mr. T., who provided a statement dated May 2016 that the Veteran had been under his care for several years.  Mr. T. noted the Veteran had been having a worsening mood disorder during this period that the Veteran attributed to his sleep issues.  Mr. T. opined that a significant portion of the Veteran's difficulty with sleep is related to his tinnitus.  No further comment or rationale was provided in this statement.

The July 2016 VA examiner, a VA clinical psychologist, provided a formal opinion that the Veteran's claimed mood disorder was less likely than not (less than 50 percent probability) due to his active service, and is less likely than not proximately due to or the result of the Veteran's service connected tinnitus.  The examiner's rationale was that the Veteran's service treatment records had no indication of any mental health issues, to include anxiety or depressive diagnoses.

The Board finds the VA opinion and other VA physician treatment notes to be probative, because the examiners were thorough and examined the Veteran's claims file in detail.  The July 2016 examiner had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  Furthermore, the record indicates the Veteran was seen by the same VA primary care physician from May 2011 forward to April 2015, and those treatment records are probative with regarding to the findings as they related to the claimed condition. 

The only opinion in support of the Veteran's assertion that his adjustment disorder could be related to his service-connected tinnitus came from his primary care physician's assistant which does not include an explanation behind the opinion provided and there is no evidence that this medical provider had access to the Veteran's medical history or other evidence from his claims file.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Thus, the Board finds the secondary service connection opinion of the physician's assistant to be of no probative value.

Upon review of the evidence of record, the Board concludes that entitlement to direct service connection is not warranted for an adjustment disorder.  The Board notes the current diagnosis of the adjustment disorder, but also notes this diagnosis comes 22 years after the end of the Veteran's active service.  The Veteran's service treatment records are silent for any mental health issues.  A negative inference may be drawn from the absence of complaints or treatment for an extended period and is one factor, among others as noted above, considered.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no other evidence in the claims file of any signs of mental health issues during or after the Veteran's period of active service.  Because the Veteran has no in-service mental disorder that occurred in service or within one year after leaving active service, the Veteran fails the second prong of the test for entitlement to direct service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Further, the Board has considered the Veteran's contentions that his adjustment disorder arose from his service-connected tinnitus.  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Veteran as a lay person is not competent to render a medical opinion as to the etiology of the claimed adjustment disorder and find that his lay statements are outweighed by the competent and probative medical opinions as noted above.  The statement made by the physician's assistant, Mr. T., that a significant part of the Veteran's difficulty with sleep is related to tinnitus was not supported with any rationale or reasoning, and also did not mention the Veteran's assertions over time to VA that his work schedule was a significant factor in his fatigue, rather than the possibility of tinnitus.

The Board notes that the Veteran has complained of fatigue to his VA primary care physician, and this physician has attempted to treat with consideration for hypothyroidism and other possible causes.  During his periodic visits and treatment from VA care providers, the Veteran has not mentioned that his tinnitus might be related to his fatigue.  The VA opinion from July 2016 noted the Veteran had stated he was chronically sleep deprived due to his work schedule but had been working his rotating schedule with his employer for the last 17 years.

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's adjustment disorder was not caused or aggravated by the Veteran's service-connected tinnitus.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for an adjustment disorder on a direct or secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an adjustment disorder with anxiety is denied.


REMAND

The Veteran asserts that his service-connected bilateral hearing loss has worsened.  His last complete VA audiological examination for evaluation purposes was in November 2013, though he has received periodic audiology care from VA through the present day.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

As the Veteran's assertions indicate possible worsening of his bilateral hearing loss disability, he should be afforded a new VA examination to address the severity thereof.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. The examiner should note that the claims file has been reviewed. 

All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


